Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 27-45 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 11/9/2020, 12/30/2020 and 5/24/2021 have been considered and initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 


It is not clear whether the name of the gene are: is it ptsI  or pstI and is it ptsII or pstII? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 27-32, 34 and  38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiishi et al. J. Clin Invest. 201; 122 (5):1717-1725 (cited in IDS) in view of Satosh. I, US 91811318 11/10/2015 and Steidler et al. WO2004056850 and Chen et al. WO 03/064607 8/7/2003 as evidenced by Wasserfall et al. Autoimmunity Reviews 5(2006) 424-428 (cited in IDS).

Claim 27: Takiishi et al disclose a method for the treatment of type I diabetes (T1D)  in mice model of T1D in need thereof comprising administering to said mice a therapeutically effective amount of:
A recombinant lactic acid bacterium (LAB) or 
A pharmaceutical composition comprising said recombinant LAB and a pharmaceutically acceptable carrier,
Wherein said recombinant LAB comprising one chromosomally integrated first exogenous nucleic acid, wherein the first exogenous nucleic encodes human IL-10 (hIL-10) and a plasmid comprising a second exogenous nucleic acid encoding human pro-insulin (hPINS). See supplementary data: supplementary figure 1A and  first paragraph under supplemental methods.
Takiishi et al does not disclose treatment of T1D. However, Takiishi et al disclose that in the context of a short course of low-dose anti-CD3, GM L. lactis secreting human pro-insulin and IL-10 can stably revert autoimmune diabetes in newly diagnosed diabetic + Tregs that prevented diabetes transfer and homed to the islets of Langerhans and that these results demonstrate for the first time to our knowledge the potential to arrest T1D by induction of Ag-specific tolerance using a novel, safe tool for gut-delivered β cell Ags and biologically active immunomodulators in the context of clinically acceptable low doses of anti-CD3 mAbs. See last paragraph under introduction. Takiishi et al disclose that they believe this method could be an effective treatment strategy for type 1 diabetes in humans.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention that, the method of Takiishi et al can be practiced in a human including a human with recent-onset T1D as Takiishi et al disclose that that in the context of a short course of low-dose anti-CD3, GM L. lactis secreting human pro-insulin and IL-10 can stably revert autoimmune diabetes in newly diagnosed diabetic NOD mice.
With respect to claim 39-40, the blood of said human with T1D is positive for insulin autoantibody (IAA) as evidenced by Wasserfall et al who disclose that autoantibodies to insulin and autoantibodies to glutamic acid carboxylase and ICA51 (aka IA-2) are present in sera of individuals with onset of T1D. See page 426 column  1 last paragraph to column 2 first paragraph. 

Claim 28: the hIL10 is constitutively expressed because the hIL10 expression cassette comprises the PhllA promoter which according to the instant specification at paragraph 110 is a constitutive  promoter and the hPINS expression cassette comprises the PthyA lactococcal constitutive promoter. See supplementary data: supplementary figure 1A and  first paragraph under supplemental methods.

Claim 29: the recombinant LAB is Lactococcus lactis. See supplementary data: supplementary figure 1A and  first paragraph under supplemental methods.


ADP71043
ID   ADP71043 standard; cDNA; 483 BP.
XX
AC   ADP71043;
XX
DT   23-SEP-2004  (first entry)
XX
DE   Human mature mutant interleukin 10 (IL-10) encoding cDNA SEQ ID NO:7.
XX
KW   mutant interleukin 10; mutant IL-10; mutant IL-6; mutant interleukin 6;
KW   gram-positive bacterium; lactic acid bacterium; protein purification;
KW   human; gene; ss.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..483
FT                   /*tag=  a
FT                   /partial
FT                   /product= "mature mutant interleukin 10 (IL-10) 
FT                   pT1hIL10APxA"
XX

XX
CC PD   08-JUL-2004.
XX
CC PF   18-DEC-2003; 2003WO-EP051050.
XX
PR   19-DEC-2002; 2002EP-00080625.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (UYGE-) UNIV GENT.
XX
CC PI   Steidler L,  Neirynck S;
XX
DR   WPI; 2004-500277/47.
DR   P-PSDB; ADP71044.
XX
CC PT   New mutant protein with improved secretion in a gram-positive bacterium 
CC PT   without affecting biological activity, useful in improving yield and 
CC PT   facilitating downstream processing for protein purification.
XX
CC PS   Example 1; SEQ ID NO 7; 34pp; English.
XX
CC   The present invention describes a mutant interleukin 10 (IL-10) or IL-6 
CC   protein which shows improved secretion in a gram-positive bacterium, 
CC   where one or more proline residues within the first 10 amino acids of the
CC   mature protein have been replaced by another amino acid. Also described: 
CC   (1) a nucleic acid encoding a mutant IL-10 or IL-6 protein; and (2) an 
CC   expression vector for gene expression in a gram-positive bacterium 
CC   comprising the nucleic acid. The gram-positive bacterium is a lactic acid

CC   Lactococcus acidophilus. The mutant IL-10 or IL-6 protein can be used for
CC   improving yield and facilitating downstream processing for protein 
CC   purification. The present sequence encodes a mature mutant human IL-10 
CC   from construct pT1hIL10APxA, which is used in an example from the present
CC   invention.
XX
SQ   Sequence 483 BP; 160 A; 91 C; 79 G; 153 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 480;  DB 11;  Length 483;
  Best Local Similarity   100.0%;  
  Matches  480;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claim 31: the human IL-10 is being expressed as a fusion protein comprising a usp45 secretion leader (SSusps45). Steidler et al disclose hIL-10 comprising an amino acid sequence at least 95% identical to SEQ ID NO: 1. SEQ ID NO: 4 of WO2004056850 (Steidler et al):
ADP71040
ID   ADP71040 standard; protein; 160 AA.
XX
AC   ADP71040;
XX
DT   23-SEP-2004  (first entry)
XX
DE   Human mature mutant interleukin 10 (IL-10) protein SEQ ID NO:4.
XX
KW   mutant interleukin 10; mutant IL-10; mutant IL-6; mutant interleukin 6;
KW   gram-positive bacterium; lactic acid bacterium; protein purification;
KW   human.

OS   Homo sapiens.
XX
CC PN   WO2004056850-A2.
XX
CC PD   08-JUL-2004.
XX
CC PF   18-DEC-2003; 2003WO-EP051050.
XX
PR   19-DEC-2002; 2002EP-00080625.
XX
CC PA   (VIBV-) VIB VZW.
CC PA   (UYGE-) UNIV GENT.
XX
CC PI   Steidler L,  Neirynck S;
XX
DR   WPI; 2004-500277/47.
DR   N-PSDB; ADP71039.
XX
CC PT   New mutant protein with improved secretion in a gram-positive bacterium 
CC PT   without affecting biological activity, useful in improving yield and 
CC PT   facilitating downstream processing for protein purification.
XX
CC PS   Disclosure; SEQ ID NO 4; 34pp; English.
XX
CC   The present invention describes a mutant interleukin 10 (IL-10) or IL-6 
CC   protein which shows improved secretion in a gram-positive bacterium, 
CC   where one or more proline residues within the first 10 amino acids of the
CC   mature protein have been replaced by another amino acid. Also described: 

CC   expression vector for gene expression in a gram-positive bacterium 
CC   comprising the nucleic acid. The gram-positive bacterium is a lactic acid
CC   bacterium, comprising Lactococcus lactis, Lactococcus salivarius or 
CC   Lactococcus acidophilus. The mutant IL-10 or IL-6 protein can be used for
CC   improving yield and facilitating downstream processing for protein 
CC   purification. The present sequence represents a mature mutant human IL-10
CC   from construct pT1hIL10PxA, which is used in an example from the present 
CC   invention.
XX
SQ   Sequence 160 AA;

  Query Match             100.0%;  Score 833;  DB 5;  Length 160;
  Best Local Similarity   100.0%;  
  Matches  160;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claim 32: the hPINS comprises a nucleotide sequence at least 95% identical to SEQ ID NO: 4. Satosh. I, US 9181318,  human pro-insulin comprises SEQ ID NO: 4. See Satosh at col. 38 lines 13-14. See SEQ ID NO: 3 of US 9181318 which is the nucleotide sequence of the polynucleotide encoding human proinsulin: 
US-12-659-604-3
; Sequence 3, Application US/12659604
; Patent No. 9181318
; GENERAL INFORMATION
;  APPLICANT: Chisso corporation
;  TITLE OF INVENTION: METHOD OF SCREENING A DRUG SUCH AS INSULIN SECRETAGOGUE
;  FILE REFERENCE: G10-0001
;  CURRENT APPLICATION NUMBER: US/12/659,604

;  PRIOR APPLICATION NUMBER: JP2009-063279
;  PRIOR FILING DATE: 2009-03-16
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 3
;  LENGTH: 258
;  TYPE: DNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(258)
US-12-659-604-3

  Query Match             100.0%;  Score 258;  DB 24;  Length 258;
  Best Local Similarity   100.0%;  
  Matches  258;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Claim 34:  Takiishi et al disclose the hPINS is being expressed as a fusion protein comprising the Usp45 secretion leader. See supplementary data: supplementary figure 1A and  first paragraph under supplemental methods. Satosh et al disclose hPINS comprises an amino acid sequence at least 95% identical to SEQ ID NO: 3. See  SEQ ID NO: 4 of Satoshi:

US-12-659-604-4
; Sequence 4, Application US/12659604
; Patent No. 9181318
; GENERAL INFORMATION

;  TITLE OF INVENTION: METHOD OF SCREENING A DRUG SUCH AS INSULIN SECRETAGOGUE
;  FILE REFERENCE: G10-0001
;  CURRENT APPLICATION NUMBER: US/12/659,604
;  CURRENT FILING DATE: 2010-04-29
;  PRIOR APPLICATION NUMBER: JP2009-063279
;  PRIOR FILING DATE: 2009-03-16
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 4
;  LENGTH: 86
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-659-604-4

  Query Match             100.0%;  Score 463;  DB 7;  Length 86;
  Best Local Similarity   100.0%;  
  Matches   86;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claim 38: Takiishi et al disclose that in the context of a short course of low-dose anti-CD3, GM L. lactis secreting human pro-insulin and IL-10 can stably revert autoimmune diabetes in newly diagnosed diabetic NOD mice and that mechanistically the treatment induced Ag-specific Foxp3+ Tregs that prevented diabetes transfer and homed to the islets of Langerhans and that these results demonstrate for the first time to our knowledge the potential to arrest T1D by induction of Ag-specific tolerance using a novel, safe tool for gut-delivered β cell Ags and biologically active immunomodulators in the context of clinically acceptable low doses of anti-CD3 mAbs. See last paragraph under introduction. Takiishi et al disclose that they believe this method could be an effective treatment L. lactis secreting human pro-insulin and IL-10 can stably revert autoimmune diabetes in newly diagnosed diabetic NOD mice.

Claim 41-43: Takiishi disclose further measuring an amount of an insulin autoantibody (IAA) in the sera (blood) of the mice, wherein the amount of IAA in the blood of said human is indicative of T1D progression or an outcome of treatment of T1D and wherein the IAA is measured after the treatment with the L. lactis or pharmaceutical composition comprising L. lactis. As stated above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have practiced the method of Takiishi et al  in humans, thus human blood samples for measurement for IAA.
Claim 44-45: The method of Takiishi  disclose that the method further comprises administering the anti-CD3 antibody: Takiishi et al disclose that in the context of a short course of low-dose anti-CD3, GM L. lactis secreting human pro-insulin and IL-10 can stably revert autoimmune diabetes in newly diagnosed diabetic NOD mice. See last paragraph under introduction.  
The method of Takiishi et al, which would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have been practiced in a human being (see above), does not disclose the hPINS is chromosomally integrated.
Chen et al disclose the use of recombinant bacterial vectors (paragraph 17, 39) such as Lactococcus lactis (paragraph 54, 67) for the delivery of therapeutics such as insulin (paragraph 24) and that integrated expression cassettes can be integrated into the bacterial chromosome (see paragraph 64, 66, 70, example 18 paragraph 112).

The motivation to do so or the reason to substitute the expression method for hPINS in said L. lactis is that disclose that recombinant L. lactis can be used to deliver insulin and that the insulin is integrated into the chromosome of the L. lactis for expression of insulin.
Steidler et al and Satosh et al are cited above for the gene coding sequence and protein sequence of hPINS and hIL-10, these gene sequence for hPINS and hIL-10 would have been prima facie obvious before the filing date of the invention as the hPINS and hIL-10 encoding sequences.

Claim 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiishi et al. J. Clin Invest. 201; 122 (5):1717-1725 (cited in IDS) in view of Satosh. I, US 91811318 11/10/2015 and Steidler et al. WO2004056850 and Chen et al. WO 03/064607 8/7/2003 as evidenced by Wasserfall et al. Autoimmunity Reviews 5(2006) 424-428 (cited in IDS) as applied to claims 27-32, 34 and 38-45 above, further in view of Vanden-Broucke et al. US20140105863 (cited in IDS).
The combination of Takiishi et al and Satosh and  Steidler and Chen does not disclose that the second exogenous nucleic acid being inserted in a first polycistronic expression cassette comprising, in 5’ to 3” order, a gapB promoter, a gapB gene, a nucleic acid sequence encoding a Usp45 secretion leader (SSusp45) and said second exogenous nucleic acid, wherein the first polycistronic expression cassette expresses a hPINS fusion protein comprising the SSusp45, wherein the first polycistronic expression cassette further comprises, between said gapB gene and said second exogenous nucleic acid, an intergenic region that is immediately 5’ to the rpmD gene.

Vanden-Broucke et al disclose a polycistronic expression cassette wherein exogenous nucleic acid to be expressed comprising in the 5’ to 3’ order a gapB promoter (paragraph 137, 138, 144) and gapB gene (endogenous promoter as well as endogenous genes in their native genomic context -paragraph 147), followed by an intergenic region that is immediately 5” to a rpmD gene which serves to transcriptionally or translationally couple the endogenous gene and the exogenous gene (paragraph 150-156); and the exogenous nucleic acid. Vanden-Broucke et al disclose other features of the polycistronic expression cassette for protein expression in Lactococcus lactis (see paragraph 36). See throughout Vanden-Broucke et al patent application.
It would have been prima facie obvious to a person of ordinary skill in the art as before the effective filing date to have modified the method of Takiishi et al and Satosh and  Steidler and Chen as combined so as to insert the nucleic acid encoding the fusion protein comprising the SSusp45 and hPINS into the polycistronic expression cassette of Vanden-Broucke et al  as set forth above, thus resulting in the instant invention with a reasonable expectation of success. 
.

Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiishi et al. J. Clin Invest. 201; 122 (5):1717-1725 (cited in IDS) in view of Satosh. I, US 91811318 11/10/2015 and Steidler et al. WO2004056850 and Chen et al. WO 03/064607 8/7/2003 as evidenced by Wasserfall et al. Autoimmunity Reviews 5(2006) 424-428 (cited in IDS)  as applied to claims 27-32, 34 and 38-45 above, further in view of Vandenbroucke et al. US20140234371 8/21/14.
The combination of Takiishi and Satosh and  Steidler and Chen does not disclose that the recombinant LAB comprises at least one feature consisting of (a) expressing an exogenous trehalose 6-phosphatase; (b) constitutively overexpressing a gene encoding at least one trehalose transporter’ (c) lacking trehalose 6-phosphate phosphorylase (TrePP activity); and lacking cellobiose-specific PTS system IIC (PtcC) activity; wherein said trehalose 6-phosphatase is an OtsB from E. coli; wherein said at least one trehalose transporter is encoded by a ptsI gene and a ptsII gene; wherein said recombinant LAB comprises an inactivated endogenous trePP, so that the recombinant LAB lacks TrePP activity; and wherein said recombinant LAB comprises an inactivated endogenous ptcC, so that the recombinant LAB lacks PtcC activity.
laim 37-part e (see paragraph 141) and lacking PtcC activity  and constitutively overexpressing a gene encoding at least one trehalose transporter. See Abstract. In addition, the LAB comprises functional heterologous trehalose 6-phosphate phosphatase such as OtsB from E. coli. See paragraph 77 and 85.Vandenbroucke et al disclose that LAB comprising these features have increased stress resistance and/or improved manufacturing, processing and/or storage characteristics (see abstract). The mutations allow for intracellular accumulation of trehalose which protects the LAB from bile acids in the intestine, freezing and/or drying stress during freezing, spray drying, lyophilization, as used for preservation of LAB. See paragraph 8, 10-30). See paragraph 21. The gene encoding at least one trehalose transporter is expressed constitutively. See paragraph 83. The LAB is Lactococcus lactis. See paragraph 63. 
Vandenbroucke et al disclose, the ptcC endogenous gene is inactivated by inserting premature stop codon -corresponding to claim 37-part f. See paragraph 80-82. Vandenbroucke et al disclose the at least one transporter is encoded by phosphotransferase system (PTS) and is encoded by ptsI and ptsII gene and wherein the transporter genes can be comprised in a polycistronic expression cassette (paragraph 86) comprising 5’ to 3’ order PhllA promoter and nucleic acid encoding ptsI and ptsII . See paragraph 83, table 1 “trehalose PTS I/II, PhllA>>PTS), paragraph 175 and 178 -corresponding to claim 37-part d.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the LAB of the method of Takiishi and Satosh and  Steidler and Chen as combined by expressing an exogenous OtsB from E. coli, constitutively expressing at least one trehalose transporter encoded by ptsI and ptsII gene, removing TrePP by inactivating an endogenous trePP thus lacking TrePP activity, inactivating endogenous ptcC, thus lacking PtcC activity, as taught by Vandenbroucke et al, thus resulting in the instant invention with a reasonable expectation of success. 
.


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiishi et al. J. Clin Invest. 201; 122 (5):1717-1725 (cited in IDS) in view of Satosh. I, US 91811318 11/10/2015 and Steidler et al. WO2004056850 and Chen et al. WO 03/064607 8/7/2003 as evidenced by Wasserfall et al. Autoimmunity Reviews 5(2006) 424-428 (cited in IDS) as applied to claims 27-32, 34 and 38-45 above, further in view of Vanden-Broucke et al. US20140105863 and Vandenbroucke et al. US20140234371 8/21/14.
Takiishi et al and Satosh and  Steidler and Chen disclose claim 37 part(a) as set forth above, wherein an expression cassette is chromosomally integrated at the ThyA locus of said recombinant LAB, wherein said expression cassette comprises and hllA promotor PhllA that transcribes a nucleic acid encoding a Usp45 secretion leaser and said nucleic acid encoding IL-10 and wherein the hIL-10 is expressed as a fusion protein comprising SSusp45 (see limitation of claim 28 and claim 30 and claim 31 set forth above).
The combination of Takiishi et al and Satosh and  Steidler and Chen does not disclose the limitation of claim 37 part (b)-(f).
The combination of Takiishi et al and Satosh and  Steidler and Chen does not disclose that the second exogenous nucleic acid being inserted in a first polycistronic expression cassette comprising, in 5’ to 3” order, a gapB promoter, a gapB gene, a claim 37 part b).
The combination of Takiishi et al and Satosh and  Steidler and Chen does not disclose the limitation a second chromosomally integrated polycistronic expression cassette comprising in 5’ to 3’ order a usp45 promoter, a usp45 gene and an intergenic region that is immediately 5’ to rpmD gene, and a third exogenous nucleic acid encoding an OtsB from E. coli (claim 37-part C).
The combination of Takiishi et al and Satosh and  Steidler and Chen does not disclose that the recombinant LAB comprises at least one feature consisting of (a) expressing an exogenous trehalose 6-phosphatase; (b) constitutively overexpressing a gene encoding at least one trehalose transporter’ (c) lacking trehalose 6-phosphate phosphorylase (TrePP activity)  via inactivation by gene deletion  of trePP (claim 37 part e); and lacking cellobiose-specific PTS system IIC (PtcC) activity via inactivating endogenous ptcC gene by insertion of premature stop codon; wherein said trehalose 6-phosphatase is an OtsB from E. coli; wherein said at least one trehalose transporter is encoded by a ptsI gene and a ptsII gene and wherein a polycistronic expression cassette comprises 5’ to 3’ order an hllA promoter (PhllA and a nucleic acid comprising a ptsI gene and ptsII gene (claim 37 part d); wherein said recombinant LAB comprises an inactivated endogenous trePP, so that the recombinant LAB lacks TrePP activity; and wherein said recombinant LAB comprises an inactivated endogenous ptcC, so that the recombinant LAB lacks PtcC activity.

Vanden-Broucke et al disclose that they have surprisingly found that gram-positive bacteria can efficiently express exogenous or heterologous genes from polycistronic expression units also comprising endogenous gene(s) of these bacteria and thus, gram-positive bacteria can efficiently express exogenous or heterologous genes 
With respect to claim 37 part B, Vanden-Broucke et al disclose a polycistronic expression cassette wherein exogenous nucleic acid to be expressed comprising in the 5’ to 3’ order a gapB promoter (paragraph 137, 138, 144) and gapB gene (endogenous promoter as well as endogenous genes in their native genomic context -paragraph 147), followed by an intergenic region that is immediately 5” to a rpmD gene which serves to transcriptionally or translationally couple the endogenous gene and the exogenous gene (paragraph 150-156); and the exogenous nucleic acid. Vanden-Broucke et al disclose other features of the polycistronic expression cassette for protein expression in Lactococcus lactis (see paragraph 36). See throughout Vanden-Broucke et al patent application.
Vandenbroucke et al disclose lactic acid bacteria (LAB) that lacks endogenous trehalose 6-phosphate phosphorylase (TrePP) activity by gene deletion -corresponding to claim 37-part e (see paragraph 141) and lacking PtcC activity  and constitutively overexpressing a gene encoding at least one trehalose transporter. See Abstract. In addition, the LAB comprises functional heterologous trehalose 6-phosphate phosphatase such as OtsB from E. coli. See paragraph 77 and 85.Vandenbroucke et al disclose that LAB comprising these features have increased stress resistance and/or improved manufacturing, processing and/or storage characteristics (see abstract). The mutations allow for intracellular accumulation of trehalose which protects the LAB from bile acids in the intestine, freezing and/or drying stress during freezing, spray drying, 
Vandenbroucke et al disclose, the ptcC endogenous gene is inactivated by inserting premature stop codon -corresponding to claim 37-part f. See paragraph 80-82. Vandenbroucke et al disclose the at least one transporter is encoded by phosphotransferase system (PTS) and is encoded by ptsI and ptsII gene and wherein the transporter genes can be comprised in a polycistronic expression cassette (paragraph 86) comprising 5’ to 3’ order PhllA promoter and nucleic acid encoding ptsI and ptsII . See paragraph 83, table 1 “trehalose PTS I/II, PhllA>>PTS), paragraph 175 and 178 -corresponding to claim 37-part d.
With respect to claim 37-part c, Vandenbroucke et al disclose that  a polycistronic expression cassette comprising from 5’ to 3’ order a usp45 promoter, usp45 gene, an intergenic region that is immediately 5’ to a rpmD gene and nucleic acid encoding OtsB from E. coli. See paragraph 85 and paragraph 183 disclosing usp45>>rpmD>>otsB, wherein rpmD is the intergenic region preceding rpmD.

It would have been prima facie obvious to a person of ordinary skill in the art as before the effective filing date to have modified the LAB of the method of Takiishi et al and Satosh and  Steidler and Chen d as combined so as to insert the nucleic acid encoding the fusion protein comprising the SSusp45 and hPINS into a polycistronic expression cassette  as taught by Vanden-Broucke et al (claim 37 part b) and to  make the mutations that allow for trehalose accumulation in the LAB as taught by Vandenbroucke et al as set forth above (claim 37 part c-f), thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to use the polycistronic expression cassette of Vanden-Broucke et al is  because Vanden-Broucke et al disclose that they have found that gram-positive bacteria can efficiently express exogenous or heterologous genes from polycistronic expression units when such genes are transcriptionally or translationally coupled to 
The motivation to make the mutations in the LAB that allows trehalose to accumulate in said LAB is that Vandenbroucke et al disclose that modifying LAB by expressing an exogenous OtsB from E. coli, constitutively expressing at least one trehalose transporter encoded by ptsI and ptsII gene, removing TrePP by inactivating an endogenous trePP thus lacking TrePP activity, inactivating endogenous ptcC, thus lacking PtcC activity results in the LAB  having increased stress resistance and/or improved manufacturing, processing and/or storage characteristics (see abstract) and allowance for intracellular accumulation of trehalose which protects the LAB from bile acids in the intestine, freezing and/or drying stress during freezing, spray drying, lyophilization, as used for preservation of LAB.

Status of the Claims
Claims 27-45 are rejected. No claims allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645